106 F.3d 409
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shaun Y. STANISTREET, Plaintiff-Appellant,v.Shirley S. CHATER,* Commissioner, SocialSecurity Administration, Defendant-Appellee.
No. 95-56871.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.**Decided Jan. 24, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM***


2
Shaun Y. Stanistreet appeals pro se the district court's summary judgment in favor of the Commissioner in Stanistreet's action seeking disability insurance benefits and supplemental security income benefits pursuant to Titles II and XVI of the Social Security Act, 42 U.S.C. § 1381a.  Stanistreet alleged that he was unable to work because he suffered from, among other things, fibromyalgia, headaches and memory loss.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We review de novo a district court's order upholding a denial of benefits.  Moncada v. Chater, 60 F.3d 521, 523 (9th Cir.1995) (per curiam).  The decision must be affirmed if substantial evidence supports the findings of the administrative law judge ("ALJ") and the ALJ applied the correct legal standards.  Id.


4
After a de novo review of the record, we affirm for the reasons stated in the district court's order filed on October 13, 1995.


5
To the extent that Stanistreet contends that he is entitled to benefits because there is evidence in the record that he suffers from an effective disorder, we decline to consider this claim because Stanistreet failed to raise it before the district court.  See Ravell v. United States, 22 F.3d 960, 962 (9th Cir.1994).


6
We have considered Stanistreet's other contentions and find them to be without merit.


7
AFFIRMED.



*
 In accordance with section 106(d) of the Social Security Independence and Program Improvements Act of 1994, 42 U.S.C. § 901, Shirley S. Chater, Commissioner of Social Security ("Commissioner"), is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant-appellee


**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3